
	
		III
		111th CONGRESS
		2d Session
		S. RES. 562
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 23, 2010
			Mr. Grassley submitted
			 the following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		To increase transparency by requiring
		  Senate amendments to be made available to the public in a timely
		  manner.
	
	
		1.Availability to the publicNot later than 6 months after the date of
			 adoption of this resolution, the Secretary of the Senate shall make the Senate
			 amendment database (ats.senate.gov or a similar amendment database) available
			 to the public on a public website in a manner that will allow the public to
			 view amendments as soon as they are made widely available to Members of
			 Congress and staff.
		2.Upgrades to the websiteNot later than 6 months after the date of
			 adoption of this resolution, the Secretary of the Senate shall improve the
			 Senate amendment website and any other amendment website made available to the
			 public by ensuring that—
			(1)all amendments are scanned and posted on
			 the website in their entirety;
			(2)all submitted amendments have their purpose
			 inputted when they are entered into the website;
			(3)all amendments are identified on the
			 website as first degree or second degree and by what bill or amendment they are
			 offered, if available;
			(4)all amendments on the website have the
			 dates they were submitted, proposed, and disposed of; and
			(5)all amendments and any associated metadata
			 are permanently available on the website or the Legislative Information System
			 (LIS)/THOMAS sites.
			3.FundingIt is the sense of the Senate that
			 appropriations should be made available through the appropriations process to
			 carry out this resolution.
		
